   Case 2:18-cv-00584-AWA-RJK Document 5 Filed 01/24/19 Page 1 of 1 PageID# 36




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division




       MICHAEL ROSHAWN BANKSTON,

                              Plaintiff,
                                                                    Case No. 2:18cv584
       v.

       VIRGINIA BEACH CITY PUBLIC SCHOOLS,

                              Defendants.



                                  JUDGMENT IN A CIVIL CASE

            Decision by the Court. This action came for decision before the Court.
            The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that the Court sua sponte DISMISSES Plaintiff’s action for
lack of subject matter jurisdiction pursuant to Rule 12(h)(3) of the Federal Rules of Civil
Procedure.

January 24, 2019
                                                           FERNANDO GALINDO, Clerk

                                                           By            /s/
                                                                E. Price, Deputy Clerk
